Case: 20-40002     Document: 00515778209         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 12, 2021
                                  No. 20-40002
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Paul A. Crayton, also known as Big Ant,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; William Stephens, Director, Texas
   Department of Criminal Justice, Correctional Institutions Division; Baker;
   Travis Turner; Cindy Marie Gardner,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-274


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Paul A. Crayton, Texas prisoner # 1886839, appeals the district
   court’s dismissal of his pro se 42 U.S.C. § 1983 civil rights complaint, with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40002      Document: 00515778209           Page: 2    Date Filed: 03/12/2021




                                     No. 20-40002


   prejudice, as frivolous and for failure to state a claim upon which relief may
   be granted. We review the dismissal de novo. See Geiger v. Jowers, 404 F.3d
   371, 373 (5th Cir. 2005). We GRANT his motion to amend his brief to
   include an additional page, we DENY his motion to supplement his brief
   with new evidence, and we DENY his motion for appointment of counsel.
          In his complaint, Crayton claimed that, beginning in May 2016, he was
   subjected to a voice coming from the upper corner area of his cell that
   described itself as a cell restrictive system for inmates, continued speaking to
   him often, and followed him wherever he went.              Because Crayton’s
   allegations are delusional, the district court correctly determined that this
   claim lacks an arguable basis in fact. See Denton v. Hernandez, 504 U.S. 25,
   32-33 (1992). The district court also correctly determined that Crayton’s
   challenge to his continued detention in administrative segregation lacked an
   arguable basis in law because he did not have a protected liberty interest in
   his custodial classification and he failed to show the existence of
   extraordinary circumstances. See Pichardo v. Kinker, 73 F.3d 612, 612-13 (5th
   Cir. 1996). Finally, as to his inclusion of a state prosecutor as a defendant,
   his claim regarding his state prosecution relied on his delusional allegations
   and he failed to show that this prosecutor was personally involved in the
   alleged violation. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). His
   complaint was therefore properly dismissed as frivolous and for failure to
   state a claim upon which relief may be granted.
          Because Crayton fails to raise any issues of arguable merit, his appeal
   is DISMISSED as frivolous. See 5th Cir. R. 42.2; see also Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983). This dismissal and the dismissal of
   Crayton’s case in the district court each count as a strike for purposes of 28
   U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-
   63 (2015). Crayton is WARNED that, if he accumulates three strikes, he



                                          2
Case: 20-40002      Document: 00515778209          Page: 3   Date Filed: 03/12/2021




                                    No. 20-40002


   may not proceed in forma pauperis in any civil action or appeal filed while he
   is incarcerated or detained in any facility unless he is under imminent danger
   of serious physical injury. See § 1915(g).




                                          3